EXHIBIT 10.2

 

POGO PRODUCING COMPANY

2003 DIRECTOR’S PHANTOM STOCK AGREEMENT

 

This Director’s Phantom Stock Agreement (the “Agreement”) is entered into by and
between Pogo Producing Company (the “Company”) and              (the “Director”)
as of                              (the “Date of Grant”), pursuant to the terms
and conditions set forth in this Agreement.

 

1.    Grant of Phantom Stock.    In lieu of the automatic annual grant of stock
options to the Director under the Company’s 2002 Incentive Plan (the “Incentive
Plan”), which would otherwise be made on June 2, 2003 (all rights to or in
respect of which the Director hereby relinquishes and waives), the Company
hereby grants to the Director                          hypothetical shares of
the Company’s common stock, which shall be credited to a bookkeeping account
with the Company. Each such hypothetical share will be equal in value to one of
the Company’s currently outstanding shares of common stock, par value $1.00 per
share, (a “Share”).

 

2.    Term of Phantom Award.    The term of this Award shall be one year.

 

3.    Vesting and Settlement.    This grant vests and becomes payable in full
one year from the Date of Grant (the “Settlement Date”) or upon the Director’s
death, if earlier, if the Director remains a member of the Company’s Board of
Directors at such time. Unless Shares are transferred to the Director in
accordance with Paragraph 4, upon full vesting the Director shall be entitled to
a payment equal to the fair market value of                      Shares
calculated as of the Settlement Date, determined for this purpose in the same
manner as “Fair Market Value” is determined in the Incentive Plan. Such payment
shall be made solely in cash. Notwithstanding the foregoing, if at any time
prior to the Settlement Date, the Company should cancel or settle its
obligations under the Incentive Plan as a result of a corporate transaction, the
Director’s grant hereunder shall immediately vest and a cash payment shall be
made to the Director in an amount to be determined as of that date in accordance
with the valuation procedures outlined in the Incentive Plan.

 

4.    Settlement in Shares.    If the Company’s shareholders approve, at a
shareholders’ meeting in 2004, a new incentive plan which authorizes the
settlement in Shares of Phantom Stock awards granted pursuant to this Agreement,
the Director shall receive, in lieu of the cash payment provided pursuant to
Paragraph 3, unless such payment was previously made pursuant to the last
sentence of Paragraph 3,                      Shares on the Settlement Date.

 

5.    Additional Cash Payment.    Coincident with and in addition to any cash
payment made pursuant to Paragraph 3, or a payment in Shares pursuant to



--------------------------------------------------------------------------------

Paragraph 4, the Company shall make a supplemental cash payment to the Director
in an amount equal to 100 percent of the Fair Market Value of                 
Shares on the Settlement Date. This payment is intended, in part, to assist the
Director in satisfying the income tax liability associated with the settlement.

 

6.    Dividends.    An amount equivalent to the value of any dividends paid on
                     Shares during the period beginning on the Date of Grant and
ending on the Settlement Date of the Company’s obligations hereunder shall be
credited to the bookkeeping account maintained for the Director and paid in cash
to the Director when the Company’s obligation under this Agreement is otherwise
satisfied.

 

7.    Adjustments.    In the event of any subdivision or consolidation of
outstanding Shares or a declaration of a dividend payable in Shares, or a
capital reorganization, reclassification or other transaction involving an
increase or decrease in the number of outstanding Shares, an appropriate
adjustment, in the manner provided in Paragraph 14(b) of the Incentive Plan,
shall be made to the grant or number of Shares subject to the grant under this
Agreement.

 

8.    Assignability.    Neither the grant nor any other rights of the Director
under this Agreement shall be assignable or otherwise transferable except by
will or by the laws of descent and distribution.

 

9.    Governing Law.    This Agreement and all determinations made and actions
taken pursuant hereto shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Director has hereunto set his
hand as of the day and year first above written.

 

POGO PRODUCING COMPANY By:                                      
                                                            Name:   Title:    
DIRECTOR

                                                                               
                         

 

Date:                                     
                                                        

 

2